JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-13-00549-CV

                 EDWARD MOERS AND DANIEL MOERS, Appellants

                                              V.

   HARRIS COUNTY APPRAISAL DISTRICT, CHIEF APPRAISER OF HARRIS
  COUNTY APPRAISAL, JIM ROBINSON, AND HARRIS COUNTY APPRAISAL
                      REVIEW BOARD, Appellees

   Appeal from the 165th District Court of Harris County. (Tr. Ct. No. 2009-55877).

       This case is an appeal from the final judgment signed by the trial court on March
22, 2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was error in the portion of the trial court’s
judgment that dismissed appellants’ claims for tax year 2012 with prejudice.
Accordingly, the Court modifies the referenced portion of the trial court’s judgment to
provide that the dismissal of Appellants’ claims for tax year 2012 is without prejudice.

       The Court further holds that there was no reversible error in the remaining
portions of the trial court’s judgment. Therefore, the Court affirms the trial court’s
judgment as herein modified.
       The Court orders that the appellants, Edward Moers and Daniel Moers, jointly and
severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered June 30, 2015.

Panel consists of Justices Massengale, Brown, and Huddle. Opinion delivered by Justice
Huddle.